Citation Nr: 0301451	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  94-47 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for PTSD since September 20, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to 
January 1969.

Service connection was granted for anxiety reaction by a 
September 1969 rating decision.  A noncompensable (zero 
percent) rating was assigned for this disability, 
effective January 7, 1969.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  By this decision, the RO 
confirmed and continued the noncompensable disability 
rating for the veteran's anxiety reaction.  In an August 
1996 Supplemental Statement of the Case, the RO assigned a 
30 percent rating for the veteran's anxiety (now 
identified as PTSD), effective August 19, 1994.  
Thereafter, in a February 2000 rating decision, and 
concurrent Supplemental Statement of the Case, the RO 
increased the assigned rating for the veteran's PTSD to 50 
percent, effective September 20, 1999.

In a September 2000 decision, the Board denied the 
veteran's claim of entitlement to a disability rating in 
excess of 50 percent for PTSD since September 20, 1999, 
inter alia.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in March 2001, the Court 
vacated the Board's September 2000 decision with respect 
to this issue and accordingly remanded the issue to the 
Board for readjudication.  Additional evidentiary 
development was accomplished and the case is now again 
before the Board for adjudication.


FINDING OF FACT

Since September 20, 1999, the veteran's PTSD has caused 
him to be demonstrably unable to retain employment.


CONCLUSION OF LAW

The requirements for a 100 percent schedular rating for 
PTSD since September 20, 1999, have been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code (DC) 9411 (1996); 38 C.F.R. §§ 4.126, 4.130, DCs 
9411, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In view of the 
complete grant of the benefit sought on appeal, the Board 
finds that any failure on the part of VA to comply with 
the provisions of the VCAA has not resulted in prejudice 
to the veteran.

Legal Criteria.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4 (2002).  However, the Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

While this appeal was pending, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
was amended effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (Oct. 8, 1996).  Under the criteria period in 
effect prior to November 7, 1996, a 50 percent evaluation 
was warranted for PTSD where the ability to establish or 
maintain effective or favorable relationships with people 
was considerably impaired and where the reliability, 
flexibility and efficiency levels were so reduced by 
reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people 
be severely impaired and that the psychoneurotic symptoms 
be of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the 
community; or there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
(such as fantasy, confusion, panic, and explosions of 
aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; or that the individual is thereby demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
DC 9411 (1996).  It has also been recognized that each 
criteria for a 100 percent rating under 38 C.F.R. § 4.132 
is independent.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Under regulations that took effect during the pendency of 
this appeal, a 50 percent evaluation will be assigned for 
PTSD which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability 
to establish and maintain effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.132, DC 9411 
(2002).

The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that the 
earlier version of the pertinent regulations is more 
favorable to the veteran, and accordingly, the Board will 
adjudicate the veteran's claim pursuant to the earlier 
regulations.

Factual Background.  The veteran underwent a VA PTSD 
examination on September 20, 1999.  At that time, the 
veteran reported that his income stemmed from his service-
connected disabilities, and that his wife worked full-time 
in the real estate business.  He reported that he had 
worked very little in the past three or four years at his 
usual occupation as a general contractor.  The veteran 
stated that he had made perhaps $600 in the previous years 
by doing odd jobs.  He reported that he had not worked 
much since moving to Spokane in 1991 and that his 
relationship with his wife was increasingly strained by 
financial problems, his lack of work and his drinking.  He 
noted that he drank about 4 to 6 beers on most days, and 
occasionally drank hard alcohol.  Also, he reported that 
he had two adult children in town with whom he had good, 
but somewhat distant, relationships.  It was noted that he 
had seen a psychiatrist at the Spokane VAMC, off and on 
for the last five years.  The veteran reported that he 
spent most of his time around the house doing gardening, 
home repairs, and house chores.

With respect to current symptomatology, the veteran 
reported that he had intrusive thoughts about his Vietnam 
experience every two or three days, depending on when 
something would trigger them.  He also reported that he 
had very restless sleep, and would frequently wake up 
anxious and startled, but only occasionally remembering 
Vietnam content to these dreams.  It appeared that he did 
have dreams more often secondary to his extremely restless 
sleep, but simply did not remember them well.  The veteran 
reported that he would often wake up, watch some 
television, drink a beer or two, then return to bed.  He 
reported that he averaged 4 to 6 hours of sleep at night, 
with occasional daytime naps.

On mental status examination, the examiner noted that the 
veteran was casually dressed and neatly groomed.  The 
examiner found the veteran to be cooperative throughout.  
The veteran displayed good eye contact, and his facial 
expression was found to be appropriate to content.  
Further, his thoughts were found to be clear and logical, 
associations tight, with no delusional thinking or other 
psychotic symptoms noted.  His affect was pleasant, but 
sad and constricted.  Additionally, it was noted that he 
became tearful on a few occasions when describing 
traumatic incidents in Vietnam.  The veteran described his 
mood as largely depressed and irritable.  He stated that 
his sleep was poor, punctuated by frequent awakenings and 
difficulty returning to sleep.  Also, he stated that he 
had poor energy level and motivation.  He reported 
occasional suicidal ideation, but no current intent or 
plan.  He was found to be alert and oriented times three.  
It was noted that he complained of no significant memory 
problems.  Insight and judgment appeared to be good, 
although it was noted that the veteran realized he should 
quit drinking but had not been able to initiate serious 
efforts towards accomplishing this goal.  The examiner 
found that the veteran was capable of managing his benefit 
payments in his own best interest.

The veteran underwent various psychological testing in 
conjunction with his examination.  It was noted that his 
Mississippi Combat Stress Scale (MISS) was average for 
those diagnosed with PTSD.  His MMPI revealed significant 
problems with depression and a tendency to ruminate 
extensively on his problems.  Further, it was noted that 
he was clearly anxious, had a fairly guarded and 
suspicious nature, and tended to focus on somatic problems 
to the exclusion of psychological ones.  It was noted that 
he clearly did not feel comfortable in most social 
situations and tended to avoid them.  The MCMI II revealed 
elevated scores on measures of anxiety, depression, and 
alcohol dependence.  A markedly negative self-image was 
also evident.

Based on the foregoing, the examiner diagnosed PTSD and 
alcohol dependence.  Psychosocial and environmental 
problems were noted to be severe, and included marital 
difficulties, financial problems, and unemployment.  The 
examiner assigned a GAF score of 50, for both the current 
year and the prior year.  Moreover, the examiner commented 
that the veteran's PTSD continued to be a problem, but 
that he was complicating matters at that time due to his 
excessive alcohol dependence.  It was noted that the 
veteran reported that in the past when he took psychiatric 
medications, he would feel and do better, but that it had 
been roughly two years since he had attained any degree of 
sobriety.  While he noted that he did not "stay drunk all 
of the time," he did acknowledge using alcohol to deaden 
his feelings and remain somewhat withdrawn.  Further, he 
had been frustrated by his attempts to obtain help from 
vocational rehabilitation.  The examiner stated that it 
was difficult to determine the extent of the veteran's 
disability based solely on his PTSD given his alcohol 
dependence.

The veteran was afforded another VA PTSD examination in 
July 2002, at which time he reported that he continued to 
live in a home that he owned with his wife of 33 years.  
Family income was derived from his wife's full-time 
employment as a realtor and the veteran's VA disability 
benefit payments.  He indicated that he was unsure of his 
current financial status, and that his wife handled all of 
the bills.  The veteran reported that he spent most of his 
time at home, primarily gardening and drinking.  He also 
indicated that he worked around the house; he had no 
hobbies, no close friends, and belonged to no social 
organizations.

With respect to the veteran's employment history, there 
was no change since the previous assessment.  The veteran 
had not worked for pay in a number of years.  He did well 
until the late 1980's or 1990's.  At that time, he stated 
that he had increasing problems "focusing" and dealing 
with people.  He last worked as a contractor on a house 
constructed in 1995 or 1996.  With respect to his marital 
history, the veteran stated that he and his wife argued 
frequently and characterized their relationship as "not 
very good."  He stated that their disputes centered around 
his alcohol consumption and the fact that he was not 
contributing financially.  The veteran indicated that he 
had two adult daughters and four grandchildren, whom he 
saw approximately every two to three weeks.

The veteran reported that he drank daily, usually four to 
six beers.  On other occasions, he drank more than this 
amount.  He stated that he had hangovers and reported 
having a period in which he did not recall what he was 
doing while intoxicated "a couple of weeks ago."  He 
characterized this as a "loss of time."  The longest he 
had been abstinent during the prior seven years had been 
for one or two weeks.  He denied the use of illegal drugs 
or of any legal problems associated with his alcohol use.  
He stated that he knew his alcoholism was a problem, and 
that he needed to get help.  With respect to his 
psychiatric history, there had been no change since the 
previous assessment.  The veteran was not involved in any 
form of counseling, nor was he taking any medications for 
his psychiatric condition.

The veteran reported that he went to bed at approximately 
11 p.m., but often did not fall asleep until 1 a.m.  He 
awakened frequently during the night, and he could not 
"really sleep" until his wife got up for the day at 6:30 
a.m.  He characterized his sleep as nonrestorative, and 
estimated that he got only five or six hours of sleep in 
any twenty-four hour period.  His sleep was disturbed by 
combat-related dreams every third or fourth night, and he 
awakened from such dreams with his teeth clenched, feeling 
anxious and having difficulty breathing.  The veteran 
indicated that he slept better after drinking alcohol.  He 
described his appetite as "not good."  In addition to 
combat-related nightmares, the veteran reported having 
distressing recollections of combat during the day, 
triggered by loud noises.  He reported staying away from 
people or things that might remind him of the war.

The veteran characterized his mood as "depressed" and 
stated that his wife described him as a pessimist.  He 
reported that his energy level had been low for at least 
the previous eight years.  He had problems with memory and 
concentration, and was quite distractible.  For instance, 
at times he confused his grandchildren's names and called 
his son-in-law by a previous son-in-law's name.  Although 
the veteran and his wife were no longer sexually intimate, 
he had no problems with sexual functioning.  The veteran 
stated that he was "emotionally distant" and "cut off" 
from others.  He stated that he was unable to relate to 
others and had no friends.  He had angry outbursts over 
minor incidents.  He reported taking special precautions 
in making sure his house was "locked down" and kept loaded 
guns in his office and next to his bed.  He reported 
feeling "empty and worthless" and having frequent suicidal 
ideation, stating that "a couple of months ago" he had one 
of his guns out with the intent of committing suicide.  

The examiner noted that the veteran came to the interview 
appropriately dressed and in no apparent physical 
distress.  There was nothing unusual about his posture, 
bearing, manner or hygiene, and his motor functioning was 
within normal limits.  The veteran's relationship to the 
examiner was cooperative, although he was distractible and 
spoke in a hesitant manner.  He was able to give goal-
directed answers to questions and to participate in 
appropriate social dialogue.  He was alert and oriented 
times three, and there were no indications of delusions, 
hallucinations or any other symptoms indicating psychosis.  
The veteran had frequent suicidal ideation with no current 
intent or plan.  Memory appeared to be grossly intact, and 
facial expression was predominantly sad and remote.  The 
veteran's affect was also dysphoric and remote, and he 
appeared to have an impaired ability to make reasonable 
and realistic life decisions.  He had some insight into 
his behavior, but was apparently unable to respond 
appropriately or to perceive satisfactory solutions to his 
life situation.  The examiner believed the veteran was 
capable of handling his benefit payments in his own best 
interest.

On a personality assessment inventory, it was suggested 
that the veteran had a history of drinking problems and 
was quite unhappy and pessimistic.  The inventory revealed 
that his problems with alcohol had probably led to severe 
impairment of his ability to maintain his social role 
expectations, and that his behavior had most likely 
alienated those people who were once close to him.  Such 
setbacks left the veteran with significant guilt and 
rumination about his life circumstances, and the urge to 
drink was at the center of such ruminations.  The veteran 
also experienced a discomforting level of anxiety and 
tension.  He was likely to be plagued by worry to the 
degree that his ability to concentrate and attend were 
significantly compromised.  With respect to his affect, 
the veteran felt a great deal of tension, had difficulty 
relaxing, and likely experienced fatigue as a result of 
high perceived stress.  Overt physical signs of tension 
and stress, such as sweaty palms, trembling hands, 
complaints of irregular heartbeats, and shortness of 
breath were also present.  The inventory indicated that 
the veteran was likely to be a socially isolated 
individual with few interpersonal relationships that could 
be described as close or warm.  His social isolation and 
detachment served to decrease his sense of discomfort that 
interpersonal contact fostered.  His thought processes 
were likely to be marked by confusion, distractibility, 
and difficulty concentrating, and he experienced his 
thoughts as being somehow blocked or disrupted.  He 
demonstrated an unusual degree of concern with respect to 
physical functioning and health matters.  He was likely to 
report that his daily functioning had been compromised by 
numerous and varied physical problems.  The veteran was 
likely to be a hypervigilant individual who often 
questioned and mistrusted the motives of people around 
him.  His pattern of responses revealed that he was likely 
to display significant symptoms related to PTSD, and that 
he was also likely to be quite emotionally labile, 
manifesting fairly rapid and extreme mood swings, to 
include episodes of poorly-controlled anger.

On the MCMI-II, the veteran's responses yielded clinical 
elevations on the schizoid personality scale as well as on 
the anxiety and dysthymic clinical syndrome scale.  A 
lesser but significant elevation was observed on the 
alcohol dependence and major depression syndrome scale as 
well.  The examiner noted that the veteran's longstanding 
problems with alcohol had worsened, contributing to his 
PTSD and "additional problems."  The veteran attributed 
his alcohol consumption to efforts to control his PTSD 
symptoms and to help him sleep.  The examiner noted that 
in the absence of information suggesting another etiology 
of his alcohol problems, the veteran was to be taken at 
his word.  The veteran reported being socially isolated 
and having a strained marital relationship.  He again 
reported spending most of his time at home, gardening or 
drinking.  PTSD symptoms remained essentially as reported 
at the time of his September 1999 VA examination.

The examiner diagnosed the veteran with chronic PTSD; 
alcohol dependence, presumed secondary to PTSD; and 
recurrent major depressive disorder, secondary to both 
aforementioned disorders.  A GAF score of 45 was assigned.  
The examiner noted that the veteran was socially isolated 
and essentially unable to maintain productive employment 
due to psychiatric symptoms associated with PTSD and 
alcohol dependence.  The examiner opined that these 
conditions, along with his depressive disorder, were 
interrelated, and the relative contribution of each to his 
social and vocational impairment could not be assessed 
with any degree of certainty.

Analysis.  Since September 20, 1999, the Board finds that 
the criteria in effect prior to November 7, 1996, for a 
100 percent evaluation for PTSD are met.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  Specifically, the Board 
concludes that all contacts except the most intimate have 
been so adversely affected during this period as to result 
in virtual isolation in the community and that the veteran 
has been demonstrably unable to obtain or retain 
employment.  See Johnson, supra.  Indeed, although the 
veteran is married, he has suffered marital discord and 
his only contact has been with close family members; he 
reported having no friends and no social contacts.  The 
veteran basically stays at home all day, and is 
emotionally labile and prone to episodes of poorly-
controlled anger.  Further, a VA examiner found that he 
has been unable to maintain employment due to psychiatric 
symptoms and alcohol dependence, which the examiner noted 
was "presumed secondary to his PTSD."

This determination that the veteran is entitled to a 100 
percent evaluation since September 20, 1999, is supported 
by his most recent GAF score of 45, which is indicative of 
serious symptoms or serious impairment in social and 
occupational functioning.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence which 
must be considered in determining the appropriate rating 
for the veteran's PTSD.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  In sum, the medical opinions regarding 
overall functioning strongly suggest isolation and 
unemployability.  Under such circumstances, and granting 
the veteran the benefit of the doubt in this matter, the 
Board concludes that the veteran's psychiatric 
symptomatology more closely meets the criteria for a 100 
percent rating since September 20, 1999.  38 C.F.R. § 4.7 
(1996).


ORDER

A 100 percent rating for PTSD for the period since 
September 21, 1999, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

